LACOMBE, Circuit Judge
(after stating the facts). If the libel-ant had prevailed in the district court, he would have been allowed interest from the date of expenditure, not from the date of master’s report, and that, too, although he might have claimed more than the master gave him, or the master might have allowed some items which the court subsequently rejected. For reasons before stated, he cannot recover interest, when his failure to produce all available proof in the district court postponed his recovery. But that consideration ceases to be controlling when the proof is made complete and the case decided. Interest should run from the date of filing the mandate, May 21, 1894.